June 25, 1949

Hon. C. A. 'Pounds      Opinion No. V-849
County Attorney
Chambers County         Re: The eligibility'of a married
Anahuac, Texas              woman under 21 years nor page
                            to'be a notary public.
Dear b@. Pounds:
          You have requested an opinion regarding the
following question:
   ./..
          ~"Ys a married woman under twenty-one (21)
    '$ears of age legaliy eligible for appointment
     aspa ~Notary Publio?"
            Section 2 of Article 5949, V.C.S., as amended,
provides:
          "To be eligible for aDpoIntment as Notare
     Public ror any county,   person'shall be a
     citizen of this stete a:d at least twenty-one
     (21) years of age, and a resident of the coun-
     tv for which he is annointed: nrovided, that
     w'heresudh person resides within the limits OF
     a county containing an Incorporated city, tbwn
     or village partially located In another coun-
     ty, said person may,be appointed Notary Public
     for either of such counties, but shall be au-
     thorized to act only in the county for which
     such appointmentis made; provided further,
     that nothing herein shall Invalidate any com-
     mission a,sNotary Public which has been Issued
     and Is outstanding at the time this Act be-
     comes effective."
          This Article as amended placed an eligibility
requirement for Notaries Public, to-wit: that a person
to be eligible for appointment shall be at least 21 years
of ege, No exception Is given relative to this qualifi-
cation.
          In Attorney General's Opinion No. O-2918, by e
prior administration, It was held that a minor was not
Hon. C. A. Pounds, page 2   (V-849)


eligible ror an appointment as Notary Public even though
such minor's disabIlItIes had been removed In eccordanoe
with the provisions of Article 5923.
          Artiole 4625, V.C.S., provides that "every fe-
male under the age of 21 years who.shall marry In ac-
cordance with the laws or this State, shall from and ef-
ter the time of such marriage, be deemed of f'ullage and
shall have all the rights and privileges to which she
would have been entitled had she been at the time of her
marriage 0r full age." Following the reasoning In Opin-
Ion O-2918 It Is our opinion that Article 5949 has the
effect of making an exception to the provisions of Arti-
ale 4625.
          Section 3 of Article 5949 provides:
          "Any person desiring appointment as No-
     tary Publio shall furnish to the County Clerk
     of the county of residence of the appliqant,
     or the county In which the applioant seeks to
     act as Notary Public, his name as It twill be
     used In acting as such Notary public, his
     post office address, and shall satisfy the
     Clerk that he Is at least twenty-one (21)
     years of age and otherwise qualified by law
     for the appointment which Is sought."
          It Is our further opinion that It would be Im-
possible for the person in question to comply with the
above quoted provisions since she Is actually under 21
years of age. It Is therefore our opinion that e married
woman under 21 years of age is not eligible to be a No-
tary Public.

                       SJMdARY
                       :
          A married woman under 21 years of age
     Is not eligible to be a Notary Public. Ar-
     ticle 5949, V.C.S.
                                 Yours   very   truly,

    APPROVED                ATTORNEY GENERAL OF TEXAS
    s/s Joe B. Greenhill
        Joe R. Greenhill
    FIRST ASSISTANT         By   /a/ John Reeves
    ATTORNEY GERERAL                 John Reeves
                                       Assistant
     JR:bh:jrb